Case 3:20-cr-00432-AJB Document 19 Filed 04/15/20 PagelD.26 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. , (For Offenses Committed On or After November 1, 1987)
JESUS MANUEL ARAMBURO MORALES (1)
aka Alejandro Alspuro-Bernal . Case Number: 3:20-CR-00432-AJB

ERIN SNIDER, FEDERAL DEFENDERS _
Defendant’s Attorney

 

USM Number 12729062

oO - |
THE DEFENDANT:
pleaded guilty to count(s) =ONE (1) OF THE INFORMATION

 

L] was found guilty on count(s)

 

after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense ; Count

8:1326(a),(b) - Attempted Reentry of Removed Alien 1
The defendant is sentenced as provided in pages 2 through 2 | of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[1] The defendant has been found not guilty on count(s)

 

[] Count(s) is dismissed on the motion of the United States.

 

bq] Assessment: $100 - REMITTED

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

] Fine waived C] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change i in the defendant’s economic circumstances.

APRIL 13. 2020 2.

Date of Impositig n of Sentence

HON. ANTHONY J. BA ST AGLIA
UNITED STATES DISTRICT JUDGE

  

 
ase 3:20-cr-00432-AJB Document 19 Filed 04/15/20 PagelD.27 Page 2 of 2
AO 245B (CA8D Rev. 7 19) Judgment in a Criminal Case

 

DEFENDANT: JESUS MANUEL ARAMBURO MORALES (1) Judgment - Page 2 of 2
CASE NUMBER: 3:20-CR-00432-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for: a total term of:
TIME SERVED

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

[1 The defendant is remanded to the custody of the United States Marshal.

L! The defendant must surrender to the United States Marshal for this district:
O at A.M. on

 

 

1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Cl onor before

LO) as notified by the United States Marshal.

O as notified by the Probation or Pretrial Services Office.

RETURN

 

 

 

 

I have executed this judgment as follows:
Defendant delivered on to —
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:20-CR-00432-AJB
